The assignments of error are chiefly directed to overruling special exceptions to appellant's answer and supplemental answer and to the charge of the court and the refusal to give certain special charges. The assignments directed to overruling the special exceptions, with the exception of the sixth assignment, were presented by way of cross-assignment on the former appeal, and were decided adversely to appellant's contention. If the exception set out in the sixth assignment should have been sustained, the error, if any, must be here held to have been without injury, for there was no evidence offered in reference thereto, and the court did not submit the ground plead as a defense.
As the charge of the court affirmatively and understandingly submitted to the decision of the jury all proper issues made by the pleadings and evidence, we are of the opinion that the propositions under all the assignments relating to instructions to the jury should be overruled as affording no ground requiring a reversal of the judgment It is believed that the principles of law applicable to the case were properly announced in the former appeal of this case, and we adhere to that ruling as decisive of the present appeal; and, as a consequence, it is unnecessary to further discuss the legal questions made.
As the facts support the verdict and there is no error presented working injury to the rights of appellant, the judgment is affirmed. Rule 62a (149 S.W. x).